DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 10/25/2021, the following has occurred: claims 1, 6, 12, and 17 have been amended; claims 2-5, 7-11, 13-16, and 18-22 have remained unchanged; and no new claims have been added.
Claims 1-22 are pending.
Effective Filing Date: 10/28/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that claim 1 is similar to claim 1 of Example 42 provided by the Office because both the example and the present claims are directed towards sharing information in a standardized format regardless of the format in which the information was input by the user. Examiner however respectfully disagrees. Example 42 is specifically directed at standardizing non-standard data and the claims outline a method 
Applicant argues that the same analysis applied to claim 1 applies to claim 12. Examiner responds similarly to how claim 1 is addressed above. Additionally, Applicant argues that the claim 12 limitation of “using both the concepts encoded in each patient’s problem list and determined clusters or categories of concept groupings as inputs” is not well-understood, routine, and conventional under Step 2B. Examiner respectfully agrees as this limitation is not being directed towards well-understood, routine, or conventional activity. This limitation is part of the abstract idea as further shown below in the 35 U.S.C. 101 rejection section.

35 U.S.C. 103 Rejections:
Applicant directed arguments are remarks toward the newly amended claim limitation of claim 1 in the calculating step where the calculating step now relies on the results of the determining and iterating steps. Examiner now relies on the Norris et al. reference to address this “calculating” limitation in addition to the “determining” and “iterating” limitations. The Breitenstein et al. reference was and is used to teach displaying of the calculated distance between providers data.
Applicant also argued with respect to claim 12 and states that the “determining” and “calculating” steps of this amended claim are not met with the Melton reference. Applicant states that the inter-patient distance here uses 5 different distance metrics where none of these metrics calculate a distance between patients using a combination of similarity of individual concepts encoded in each patient’s problem list in conjunction with an analysis of a plurality of clusters or categories of concept groupings. Examiner however respectfully disagrees. The claim states that concepts encoded in each patient’s problem list and determined clusters of concept groupings are used as inputs when calculating this distance between patients. FIG. 2 on page 701 depicts that distance metrics are being calculated between these patients where arrows E and F converge. However, there is reliance upon a problem list and determined categories of groupings indicated by the convergence of arrows B and C as further described below in the 35 U.S.C. 103 rejection of claim 12. Thus the determination of these distance metrics uses the problem list and the categories as input when determining distance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a method and claims 12-22 are drawn to a method, each of which is within the four statutory categories. Claims 1-22 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) encoding a problem list stored using one or more health record ontologies for a plurality of patients with concepts from a common health record ontology, and wherein each of the patients is attributable to a 2) determining, for each of the providers and for all of the problems encoded to a respective concept within a cluster or category of concept groupings, a total number of patients that have at least one problem in the cluster or category of concept groupings, 3) iterating the determining step for each of the remaining clusters or categories of concept groupings, and 4) calculating, for each pair of providers, a distance between the providers using the results of the determining and iterating steps. These steps correspond to Mental Processes because these steps may be reasonably performed within the mind of a human.
Claim 12 recites, in part, performing the steps of 1) encoding a problem list stored using one or more health record ontologies for a plurality of patients with concepts from a common health record ontology, 2) determining, for each patient, which of the plurality of clusters or categories of concept groupings correspond to at least one concept encoded in the patient’s problem list, and 3) calculating, for each pair of patients, a distance between the patients using both the concepts encoded in each patient’s problem list and the determined clusters or categories of concept groupings as inputs. These steps correspond to Mental Processes because these steps may be reasonably performed within the mind of a human.
Depending claims 2-11 and 13-22 include all of the limitations of claims 1 and 12, and therefore likewise incorporate the above described abstract idea. The limitations of depending claims 2-11 and 13-22 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-11 and 13-22 are (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a display of a computer, 2) data repositories, 3) one or more computers, using 4) electronic items (such as data repositories, health record ontologies, problem list), 5) the step of “parsing the concepts into a plurality of clusters or categories of concept groupings”, and 6) the step of “generating a first user interface arranging at least a subset of the providers into one or more groups reflected by the plurality of clusters or categories, the first user interface providing, for each provider in the subset of providers, a visual representation of a closest match to that provider, wherein the first user interface is selectable to generate a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider” to perform the claimed steps.
The 1)
Additionally, the 2) data repositories, the 3) one or more computers, and the 5) parsing step adds insignificant pre-solution/extra-solution activity to the abstract idea the amounts to mere data gathering.
Furthermore, the 4) electronic items generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Lastly, 6) the step of “generating a first user interface arranging at least a subset of the providers into one or more groups reflected by the plurality of clusters or categories, the first user interface providing, for each provider in the subset of providers, a visual representation of a closest match to that provider, wherein the first user interface is selectable to generate a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider” also adds insignificant extra-solution activity to the abstract idea that amounts to insignificant application.
Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a display of a computer, 2) data repositories, 3) one or more computers, using 4) electronic items (such as data repositories, health record ontologies, problem list), 5) the parsing step, and 6) the generating step to perform the claimed steps amounts to no more than insignificant extra-solution activity, well-understood routine and conventional activity (WURC activity), a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply mental steps. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), MPEP 2106.05(g), and MPEP 2106.05(h)
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d (see MPEP § 2106.05(h)).

The current invention generates a first user interface utilizing using 1) a computer with a display, thus the computer with a display is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) data repositories and the 3) one or more computers add insignificant pre-solution/extra-solution activity to the abstract idea. The following is an example of an insignificant extra-solution activity: Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes the 2) data repositories and 3) one or more computers to obtain problems/concepts information, which are then utilized to calculate total patients and distance between providers/patients.
The 4)
Additionally, the 5) parsing step adds well-understood, routine, and conventional activity to the abstract idea. The following is an example of a court decision demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Electronically scanning or extracting data from a physical document, e.g. see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the current invention recites parsing concepts data from documents.
Lastly, the 6) generating step adds insignificant extra-solution activity/post-solution activity to the abstract idea. The following are examples that the courts have deemed as extra-solution activity: Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely prints generated menus such as what is being generated on the first interface. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the user with a first user interface, gathers response data, and utilizes the response data to display a second user interface.
Mere instructions to apply an exception using a generic computer component, WURC activity, a general linking to a particular technological field, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,354,755 to Norris et al. in view of U.S. .
As per claim 1, Norris et al. teaches a method for extracting data from a plurality of electronic data repositories to provide provider and patient data similarity scoring, comprising:
--determining, for each of the providers and for all of the problems encoded to a respective concept within a cluster or category of concept groupings, a total number of patients that have at least one problem in the cluster or category of concept groupings; (see: column 20, lines 54-64 where there is a determination of a total number of patients seen by the peer group of physicians for each sub-concept type)
--iterating the determining step for each of the remaining clusters or categories of concept groupings; (see: column 20, lines 54-64 where this determination is iterated for each sub-group type) and
--calculating, for each pair of providers, a distance between the providers using the results of the determining and iterating steps (see: column 17, lines 28-36 where a distance between providers is being calculated and represented using a relational score for the particular physician with respect to similarly-situated physicians).
Norris et al. teaches the above-mentioned claim limitations, however Norris et al. may not further, specifically teach:
1) --encoding an electronic problem list stored on one or more computers for a plurality of patients with concepts from a common electronic health record ontology, wherein the plurality of electronic data repositories are maintained by a plurality of providers and wherein each of the patients is attributable to a respective provider;
2) --parsing the concepts into a plurality of clusters or categories of concept groupings;
3) --generating, on a display of a computer, a first user interface arranging at least a subset of the providers into one or more groups reflected by the plurality of clusters or categories, the first user interface providing, for each provider in the subset of providers, a visual representation of a closest match to that provider, and
4) --wherein the first user interface is selectable to generate, on the display, a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider.

Naeymi-Rad et al. teaches:
1) --encoding an electronic problem list stored on one or more computers for a plurality of patients with concepts from a common electronic health record ontology, wherein the plurality of electronic data repositories are maintained by a plurality of providers and wherein each of the patients is attributable to a respective provider; (see: paragraph [0019] where the system and method may include reconciling a plurality of problem lists into a single, unified list. Also see: paragraph [0051] where each problem list element is analyzed and tagged with a description that represents the clinical intent behind that element, the description being part of an interface terminology and mapping within that terminology to a concept, thereby normalizing the problem list. Also see: paragraph [0013] where EHRs aggregate patient information into a single location, they may suffer from information overload. Also see: paragraph [0003] where EHRs or EMRs have become industry standard for documenting patient care. Thus the EHR is being used and maintained by a plurality of providers if it is an industry standard. A problem list for a plurality of patients is being encoded with concepts (tagging problem list elements) from a common electronic health record ontology (interface terminal), wherein the plurality of electronic data repositories (EHRs) are maintained by a plurality of providers. The EHRs for a patient are also associated with their respective provider that created the EHR) and
2) --parsing the concepts into a plurality of clusters or categories of concept groupings (see: paragraph [0017] where a system and method for problem list categorization may include matching each entry in the list with an interface terminology concept, grouping related concepts together into one or more categories. The concepts (related concepts) are being parsed into a plurality of clusters or categories. Also see: paragraphs [0021] and [0028] where the categories are according to concept groupings).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) encoding an electronic problem list stored on one or more computers for a plurality of patients with concepts from a common electronic health record ontology, wherein the plurality of electronic data repositories are maintained by a plurality of providers and wherein each of the patients is attributable to a respective provider and 2) parsing the concepts into a plurality of clusters or categories of concept groupings as taught by Naeymi-Rad et al. 

Breitenstein et al. teaches:
3) --generating, on a display of a computer, a first user interface arranging at least a subset of the providers into one or more groups reflected by the plurality of clusters or categories, (see: FIG. 14 and paragraph [0072] where there is a display that is reflective of groupings of related physicians. The groupings pertain to a subset of the providers. The groupings here are reflective of similar patients where the edge between two nodes is indicative of similarities between two nodes) the first user interface providing, for each provider in the subset of providers, a visual representation of a closest match to that provider (see: FIG. 14 and paragraph [0072] where there is a visual representation of closeness based on line thickness).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) generate, on a display of a computer, a first user interface arranging at least a subset of the providers into one or more groups reflected by the plurality of (see: paragraph [0057] of Breitenstein et al.).

Traub et al. teaches:
5) --wherein the first user interface is selectable to generate, on the display, a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected provider (see: column 57, lines 1-13 and lines 43-58 where there is a display of a node within a graph and a depiction of other nodes that are closest to that selected node. The nodes may not specifically be taught as provider nodes in this reference, however, provider nodes are being taught in the combination of Norris et al., Naeymi-Rad et al., and Breitenstein et al. More particularly, in Breitenstein et al. on FIG. 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 5) wherein the first user interface is selectable to generate, on the display, a second user interface in which a provider selected from the first user interface is depicted in conjunction with one or more of the other providers calculated to be closest to the selected provider, along with visual representations of a degree of closeness between those providers and the selected 

As per claim 4, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Norris et al. may not further, specifically teach wherein the common electronic health record ontology is an interface terminology.
Naeymi-Rad et al. further teaches wherein the common electronic health record ontology is an interface terminology (see: paragraph [0039] where the system may also include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc. The common electronic health record ontology here is an interface terminology).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 4, see discussion of claim 4. Norris et al. may not further, specifically teach wherein the problem list also is encoded, directly or indirectly, with a health record ontology selected from the group consisting of the Systematized Nomenclature of Medicine and the International Classification of Disease.
Naeymi-Rad et al. further teaches wherein the problem list also is encoded, directly or indirectly, with a health record ontology selected from the group consisting of the Systematized Nomenclature of Medicine and the International Classification of Disease (see: paragraph [0039] where the system may also include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc. The common electronic health record ontology is being selected from Systematized Nomenclature of Medicine here (SNOMEDCT) and the problem list is being encoded directly or indirectly with this ontology when mapping occurs).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Norris et al. may not further, specifically teach further teaches wherein the calculating step uses exact problem list matches as inputs.
(see: paragraphs [0039] and [0040] where the system also may include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc…..This mapping may serve as the basis for categorization, grouping, rolling up, nesting, etc., of the entries in a problem list. Certain interface terminology concepts may be related to other interface terminology concepts based on similar subject matter. For example, there may be a plurality of concepts that pertain to cardiac conditions. Clusters or categories corresponding to at least one concept encoded in the patient’s problem list are being determined when the elements of the entries of the problem list are mapped to certain, related interface terminology. The results of the determination step (clusters) are used as an input in addition to exact problem list matches (the exact problem list entries that pertain to the patient) in the calculation step where a semantic distance is being determined in paragraph [0050] based on the distance from other descriptions. The distance compares the exact problem to the cluster).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 6, see discussion of claim 6. Norris et al. the results of the determining and iterating steps (see: column 20, lines 54-64 where the results for the determined and iterated total number of patients for each categories of concept groupings exist).
Norris et al. may not further, specifically teach wherein the results and the exact problem list matches are weighted equally.
Naeymi-Rad et al. further teaches wherein the results and the exact problem list matches are weighted equally (see: rejection of claim 6 for the results and the exact problem list matches. The Naeymi-Rad et al. reference does not disclose any specific weighting system for either the determining step or the exact problem list matches, thus they must be weighted equally).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Norris et al. may not further, specifically teach wherein at least one of the electronic data repositories is an electronic health record repository.
Naeymi-Rad et al. further teaches wherein at least one of the electronic data repositories is an electronic health record repository (see: paragraph [0052] where the method may include incorporating and reconciling problem lists from multiple sources, e.g., from multiple EHR sources or from an EHR and from a Consolidated Clinical Document Architecture (CCDA) source. The electronic data repository that data is being extracted from is an electronic health record repository (EHR or electronic health records) here).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Norris et al. may not further, specifically teach wherein at least one of the electronic data repositories is a problem list log repository.
Naeymi-Rad et al. further teaches wherein at least one of the electronic data repositories is a problem list log repository (see: paragraph [0013] where while EHRs aggregate patient information into a single location, they may suffer from information overload. For example, an EHR may include a patient problem list. A problem list log repository is an EHR with patient problem lists).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,354,755 to Norris et al. in view of U.S. 2015/0242571 to Naeymi-Rad et al. further in view of U.S. 2011/0077958 to Breitenstein et al. and further in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 1, and further in view of U.S. 2010/0098306 to Madabhushi et al.
As per claim 2, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Norris et al. further teaches pair of providers (see: column 17, lines 28-36 where there are a pair of providers).
Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination may not further, specifically teach:
1) --wherein the calculating step includes calculating a Minkowski distance of order 2 between each pair.

Madabhushi et al. teaches:
1) --wherein the calculating step includes calculating a Minkowski distance of order 2 between each pair (see: paragraphs [0059] where the similarity between one or more retrieved images and said query image is determined through the use of one or more distance metrics, whereby in another embodiment the distance metrics is Minkowski distance, or Mahalanobis, Hamming, Levenshtein, Chebyshev, geodesic, tangent, or earth mover’s distance or their combination in other discrete embodiments. Also see: paragraph [0060] where the 2-norm Minkowski distance equation is shown. A Minkowski distance of order 2 is being determined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the calculating step includes calculating a Minkowski distance of order 2 between each pair as taught by Madabhushi et al. for the calculating step as disclosed by Norris et al., Naeymi-Rad et .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,354,755 to Norris et al. in view of U.S. 2015/0242571 to Naeymi-Rad et al. further in view of U.S. 2011/0077958 to Breitenstein et al. and further in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 1, and further in view of “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al.
As per claim 3, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 1, see discussion of claim 1. Norris et al. further teaches the results of the determining and iterating steps (see: column 20, lines 54-64 where the results for the determined and iterated total number and a respective provider's total number of patients (see: column 20, lines 54-64 where there is a respective provider’s (Dr. Tina group of physicians) total number of patients (100 patients)).
Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination may not further, specifically teach:
1) --wherein the calculating step includes normalizing the results of the determining step by dividing those results by a total number of patients.

Melton et al. teaches:
1) --wherein the calculating step includes normalizing the results by dividing those results by a total number of patients (see: equation 5 of page 702 where the results of steps are being normalized by divided by it by the total number of patients (N) in the repository).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the calculating step includes normalizing the results by dividing those results by a total number of problems as taught by Melton et al. for the calculating step as disclosed by Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. already teaches a calculating step that determines closeness so substituting a normalization to the calculation obtains predictable results of determining a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,354,755 to Norris et al. in view of U.S. 2015/0242571 to Naeymi-Rad et .
As per claim 8, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 6, see discussion of claim 6. Norris et al. further teaches the results of the determining and iterating steps as variables (see: column 20, lines 54-64 where the results for the determined and iterated total number of patients for each categories of concept groupings exist).
Norris et al. may not further, specifically teach the exact problem list matches as other variables.
Naeymi-Rad et al. teaches the exact problem list matches as other variables (see: rejection of claim 6 for the exact problem list matches).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination may not further teach:
1) --wherein variables are weighted more heavily than the other variables.

Heinze teaches:
1) --wherein variables are weighted more heavily than the other variables (see: column 21, lines 45-67 where several improvements account for the efficiency and precision of the new dynamic programming algorithm. First the use of libraries of high and low weight terms. Different terms here are being weighted with either high or low weights).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the variables are weighted more heavily than the other variables as taught by Heinze et al. for the variables as disclosed by Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. teaches variables such as classifications/categories thus one can substitute wherein certain variables are weighted in a certain manner to obtain predictable results of calculating a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 9, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination teach the method of claim 6, see discussion of claim 6.
Norris et al. further teaches the results of the determining and iterating steps as variables (see: column 20, lines 54-64 where the results for the determined and iterated total number of patients for each categories of concept groupings exist).
Norris et al. may not further, specifically teach the exact problem list matches as other variables.
Naeymi-Rad et al. teaches the exact problem list matches as other variables (see: rejection of claim 6 for the exact problem list matches).

Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination may not further teach:
1) --where other variables are weighted more heavily than variables.

Heinze teaches:
1) --where other variables are weighted more heavily than variables (see: column 21, lines 45-67 where several improvements account for the efficiency and precision of the new dynamic programming algorithm. First the use of libraries of high and low weight terms. Different terms here are being weighted with either high or low weights).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the other variables are weighted more heavily than the variables as taught by Heinze et al. for the variables as disclosed by Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Norris et al., Naeymi-Rad et al., Breitenstein et al., and Traub et al. teaches variables such as classifications/categories thus one can substitute wherein certain variables are weighted in a certain manner to obtain predictable results of calculating a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al. in view of U.S. Patent No. 8,935,249 to Traub et al.
As per claim 12, Melton teaches a method for extracting data from an electronic data repository to provide provider and patient data similarity scoring, comprising:
--encoding an electronic problem list stored using one or more electronic health record ontologies on one or more computers for a plurality of patients with concepts from a common electronic health record ontology; (see: “SNOMED CT terminology” on pages 698-699 where SNOMED CT was implemented. Also see: “Methods” on page 700 where the data for this experiment, including problem list data (diagnosis data), was prepared using data from a data repository. This data was then converted to SNOMED CT codes using automated tools)
--parsing the concepts into a plurality of clusters or categories of concept groupings; (see: “SNOMED CT terminology” on pages 698-699 where SNOMED CT has different classes of concepts. Also see: “Methods” on page 700. When the data is encoded/converted into SNOMED CT the data is parsed into these concepts during conversion)
--determining, for each patient, which of the plurality of clusters or categories of concept groupings correspond to at least one concept encoded in the patient's problem list; (see: “Methods” on page 700 where diagnosis data for a patient is converted into SNOMED CT codes. Thus, by converting to SNOMED codes (concept groupings that include classes as shown in “SNOMED CT terminology” on pages 698-699) the diagnosis data (concept in problem list) is determined to correspond to certain SNOMED CT codes. Also see: FIG. 1 and Eqs. 4 and 6)
--calculating, for each pair of patients, a distance between the patients using both the concepts encoded in each patient's problem list and the determined clusters or categories of concept groupings as inputs (see: abstract and “3.2 Distance metrics”, 1st paragraph on page 701 where an overall distance metric between two patients is being calculated. Also see: FIG. 2 where determined SNOMED CT codes (which define concept groupings that include classes as shown in “SNOMED CT terminology” on pages 698-699) were used as inputs where arrows B and C converge to determine “Distance metric between 30 patient cases (Algorithms 1-5)”. Furthermore, arrow C of FIG. 2 shows that administrative coded problems form raw patient data (which corresponds to the diagnoses data/concepts in the problem list) are also being used as inputs in determining the “Distance metric between 30 patient cases (Algorithms 1-5)”).
Melton et al. teaches the above-mentioned claim limitations. The difference between Melton et al. and the claimed invention is that while Melton et al. does disclose determining a distance between patients, it does not explicitly teach generating an interface where there are visual representations of the closeness between the patient and the other patients. More specifically, Melton et al. may not teach:
1) --generating, on a display of a computer, a selectable user interface in which a user-selected patient is depicted in conjunction with one or more other patients calculated to be closest to the selected patient, along with visual representations of a degree of closeness between those patients and the selected patient, where closeness is determined as a result of the calculating step.

Traub et al. teaches:
1) --generating, on a display of a computer, a selectable user interface in which a user-selected patient is depicted in conjunction with one or more other patients calculated to be closest to the selected patient, (see: FIG. 30 and column 55, lines 7-23 where there is a display of a user-selected person and a display of the people closest to that person. The person/people being a patient(s) was previously taught using the Melton et al. reference) along with visual representations of a degree of closeness between those patients and the selected patient, (see: FIG. 30 and column 55, lines 7-23 where the degree of closeness is indicated visually based on the distance away from the central node) where closeness is determined as a result of the calculating step (see: column 55, lines 7-23 where the closeness is determined based on a distance calculation step).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) generating, on a display of a computer, a selectable user interface in which a user-selected patient is depicted in conjunction with one or more other patients calculated to be closest to the selected patient, along with visual representations of a degree of closeness between those patients and the selected patient, where closeness is determined as a result of the calculating step as taught by Traub et al. for how the closeness is expressed as disclosed by Melton et al. since each individual element and its function are shown in 

As per claim 21, Melton et al. and Traub et al. in combination teaches the method of claim 12, see discussion of claim 12. Melton et al. further teaches wherein the electronic data repository is an electronic health record repository (see: page 700 “Data preparations” where the data repository is from the Columbia University Medical Center clinical data repository. Some health record data is included in the form of clinical notes, medication and lab data. The repository here is an electronic health record repository).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al. in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 12, and further in view of U.S. 2010/0098306 to Madabhushi et al.
As per claim 13, Melton et al. and Traub et al. in combination teaches the method of claim 12, see discussion of claim 12. Melton et al. teaches pair of patients (see: page 700 “3.2 Distance metrics” where there are pairs of patients).
Melton et al. and Traub et al. in combination may not further, specifically teach:
1) --wherein the calculating step includes calculating a Minkowski distance of order 2 between each pair.

Madabhushi et al. teaches:
1) --wherein the calculating step includes calculating a Minkowski distance of order 2 between each pair (see: paragraphs [0059] where the similarity between one or more retrieved images and said query image is determined through the use of one or more distance metrics, whereby in another embodiment the distance metrics is Minkowski distance, or Mahalanobis, Hamming, Levenshtein, Chebyshev, geodesic, tangent, or earth mover’s distance or their combination in other discrete embodiments. Also see: paragraph [0060] where the 2-norm Minkowski distance equation is shown. A Minkowski distance of order 2 is being determined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the calculating step includes calculating a Minkowski distance of order 2 between each pair as taught by Madabhushi et al. for the calculating step as disclosed by Melton et al. and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Melton et al. and Traub et al. already teaches a calculating step that determines closeness so substituting how the calculation is being performed obtains predictable results of determining a closeness. Thus, one of ordinary skill in the art .

Claims 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al. in view of U.S. Patent No. 8,935,249 to Traub et al. as applied to claim 12, further in view of U.S. 2015/0242571 to Naeymi-Rad et al.
As per claim 14, Melton et al. and Traub et al. in combination teaches the method of claim 12, see discussion of claim 12. Melton et al. teaches wherein the calculating step includes normalizing the results of the determining step by dividing those results by a total number of problems (see: equation 6 of page 702 where the results of the determining step (Number  of idesc(v-y) is being normalized by divided by it by the total number of problems (total number of terms)).
Melton et al. and Traub et al. in combination may not further, specifically teach a respective patient's total number of problems.

Naeymi-Rad et al. teaches:
--a respective patient's total number of problems (see: paragraph [0045] where the patient list has been described as being patient specific, i.e., each patient has his or her own list, with entries specific to that patient in order to accurately record the patient’s problem history. Each patient’s list contains the total number of problems).


As per claim 15, Melton et al. and Traub et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the common electronic health record ontology is an interface terminology.

Naeymi-Rad et al. teaches:
--wherein the common electronic health record ontology is an interface terminology (see: paragraph [0039] where the system may also include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc. The common electronic health record ontology here is an interface terminology).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the common electronic health record ontology is an interface terminology as taught by Naeymi-Rad et al. for the ontology as disclosed by Melton et al. and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Melton et al. and Traub et al. in combination already teaches the use of a SNOMED CT ontology thus one can substitute where the ontology is an interface terminology to obtain predictable results of translating/mapping terms with concepts for the purpose of determining meaning of words. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 16, Melton et al., Traub et al., and Naeymi-Rad et al. in combination teaches the method of claim 15, see discussion of claim 15. Naeymi-Rad et al. further teaches wherein the problem list also is encoded, directly or indirectly, with a health record ontology selected from the group consisting of the Systematized Nomenclature of Medicine and the International Classification of Disease (see: paragraph [0039] where the system may also include a map between the various concepts within the interface terminology and with elements of other, external terminologies and vocabulary datasets, such as ICD9, ICD10, SNOMEDCT, MeSH, and Clinical Quality Measure elements, etc. The common electronic health record ontology is being selected from Systematized Nomenclature of Medicine here (SNOMEDCT) and the problem list is being encoded directly or indirectly with this ontology when mapping occurs).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

As per claim 22, Melton et al. and Traub et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the electronic data repository is a problem list log repository.

Naeymi-Rad et al. teaches:
--wherein the electronic data repository is a problem list log repository (see: paragraph [0013] where while EHRs aggregate patient information into a single location, they may suffer from information overload. For example, an EHR may include a patient problem list. A problem list log repository is an EHR with patient problem lists).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the electronic data repository is a problem list log repository as taught by Naeymi-Rad et al. for the repository as disclosed by Melton et al. and Traub et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Melton et al. and Traub et al. in combination already teaches the usage of a repository thus one can substitute the type .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al. in view of U.S. Patent No. 8,935,249 to Traub et al. further in view of U.S. 2009/0198511 to Boehlke.
As per claim 17, Melton et al. and Traub et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the calculating step using the concepts encoded in each patient’s problem list comprises determining exact problem list matches as between each pair of patients and using the exact problem list matches as inputs.

Boehlke teaches:
--wherein the calculating step using the concepts encoded in each patient’s problem list comprises determining exact problem list matches as between each pair of patients (see: paragraph [0149] and Table 2 where there is a filter tool called “8. Manual filter application.” This tool determines an exact match for a problem such as being a smoker) and using the exact problem list matches as inputs (see: paragraph [0149] and Table 2 where there is a filter tool called “8. Manual filter application.” This filter tool is being used as an input).
(see: paragraph [0050] of Boehlke).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al. in view of U.S. Patent No. 8,935,249 to Traub et al. further in view of U.S. 2009/0198511 to Boehlke as applied to claim 17, further in view of U.S. 2015/0242571 to Naeymi-Rad et al.
As per claim 18, Melton et al., Traub et al., and Boehkle in combination teaches the method of claim 17, see discussion of claim 17. The combination may not further specifically teach wherein the results of the determining step and the exact problem list matches are weighted equally.

Naeymi-Rad et al. teaches:
--wherein the results of the determining step and the exact problem list matches are weighted equally (see: rejection of claim 17 for the results of the determining step and the exact problem list matches. The Naeymi-Rad et al. reference does not disclose any specific weighting system for either the determining step or the exact problem list matches, thus they must be weighted equally).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the calculating step using the concepts encoded in each patient’s problem list comprises determining exact problem list matches as between each pair of patients and using the exact problem list matches as inputs as taught by Naeymi-Rad et al. for the calculating step as disclosed by Melton et al., Traub et al., and Boehlke in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Melton et al., Traub et al., and Boehlke in combination already calculates the distance between patients using input metrics related to the patient(s) thus one can substitute the input metrics to obtain predictable results of determining a closeness between patients. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-patient distance metrics using SNOMED CT defining relationships” to Melton et al. in view of U.S. Patent No. 8,935,249 to Traub et al. further in view of U.S. 2009/0198511 to Boehlke as applied to claim 17, and further in view of U.S. Patent No. 6,915,254 to Heinze et al.
As per claim 19, Melton et al., Traub et al., and Boehkle in combination teaches the method of claim 17, see discussion of claim 17. Melton et al. teaches variables as results of the determining step (see: “Methods” on page 700 where diagnosis data for a patient is converted into SNOMED CT codes. Thus, by converting to SNOMED codes (concept groupings that include classes as shown in “SNOMED CT terminology” on pages 698-699) the diagnosis data (concept in problem list) is determined to correspond to certain SNOMED CT codes. Also see: FIG. 1 and Eqs. 4 and 6).
Melton et al. and Traub et al. in combination may not further, specifically teach other variables as exact problem list matches.
Boehkle teaches other variables as exact problem list matches (see: rejection of claim 17 for the results of the determining step and the exact problem list matches).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.
Melton et al., Traub et al., and Boehkle in combination may not further, specifically teach:
1) --wherein the variables are weighted more heavily than the other variables.

Heinze teaches:
1) --wherein the variables are weighted more heavily than the other variables (see: column 21, lines 45-67 where several improvements account for the efficiency and precision of the new dynamic programming algorithm. First the use of libraries of high and low weight terms. Different terms here are being weighted with either high or low weights).
1) wherein the variables are weighted more heavily than the other variables as taught by Heinze et al. for the variables as disclosed by Melton et al., Traub et al., and Boehkle in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Melton et al., Traub et al., and Boehkle teaches variables that are calculated using different weighting factors (see: pages 701-702 of Melton et al.) thus one can substitute wherein certain variables are weighted in a certain manner to obtain predictable results of calculating a closeness. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 20, Melton et al., Traub et al., and Boehkle in combination teach the method of claim 17, see discussion of claim 17. Melton et al. teaches variables as results of the determining step (see: “Methods” on page 700 where diagnosis data for a patient is converted into SNOMED CT codes. Thus, by converting to SNOMED codes (concept groupings that include classes as shown in “SNOMED CT terminology” on pages 698-699) the diagnosis data (concept in problem list) is determined to correspond to certain SNOMED CT codes. Also see: FIG. 1 and Eqs. 4 and 6).
Melton et al. and Traub et al. in combination may not further, specifically teach other variables as exact problem list matches.
other variables as exact problem list matches (see: rejection of claim 17 for the results of the determining step and the exact problem list matches).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.
Melton et al., Traub et al., and Boehkle in combination may not further, specifically teach:
1) --where the other variables are weighted more heavily than the variables.

Heinze teaches:
1) --where the other variables are weighted more heavily than the variables (see: column 21, lines 45-67 where several improvements account for the efficiency and precision of the new dynamic programming algorithm. First the use of libraries of high and low weight terms. Different terms here are being weighted with either high or low weights).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the other variables are weighted more heavily than the variables as taught by Heinze et al. for the variables as disclosed by Melton et al., Traub et al., and Boehkle in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Melton et al., Traub et al., and Boehkle teaches variables that are calculated using different weighting factors (see: pages 701-702 of Melton et al.) thus one can substitute wherein certain variables are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686